— In an action, inter alia, for a judg*480ment declaring that the defendant is obligated to specifically perform an option contract for the purchase of real property, the defendant appeals from so much of an order of the Supreme Court, Westchester County (Jameison, J.), entered November 7, 2003, as denied its motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s motion for summary judgment was properly denied as an issue of fact exists as to whether consideration was paid for the option contract (see Frank v Katz, 145 AD2d 597 [1988]). Ritter, J.P., Luciano, Mastro and Skelos, JJ., concur.